DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed Jun3 30, 2021, claims 1-20 are pending in the application.  The applicant has submitted Remarks.  The applicant has not amended any claim.

Response to Arguments
3.	The applicant’s arguments, see “Remarks” filed June 30, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The Non-Final Rejection mailed April 9, 2021, has been withdrawn.

Allowable Subject Matter
4.	Claim 1, 10, and 19 and claims 2-9, 11-18, and 20, which depend from claims 1, 10, and 19, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a system or method for receiving sensed traffic control information from first vehicle systems in a transportation network, as recited by the claims, wherein one or more processors are configured to send one or more bulletins to one or more second vehicle systems to change or control movement of the one or more second vehicle systems responsive to determining that sensed traffic control device information conflicts with stored traffic control device information.  Further elaboration of the reasons for allowance is provided in the applicant’s Remarks filed June 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689